Citation Nr: 0423898	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for traumatic arthritis 
of the second, third, fourth and fifth fingers of the right 
hand.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disability, to include hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1955 to 
July 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

When the veteran's case was before the Board in October 2002, 
it was remanded for further development and adjudication.  
While the case was in remand status, the RO issued a rating 
decision in July 2003 which granted an evaluation of 60 
percent for the veteran's service-connected tinea versicolor.  
The Board notes that the 60 percent evaluation is the maximum 
schedular rating allowed under the applicable diagnostic 
code.  The veteran has not indicated that he seeks an 
evaluation higher than that currently assigned for the 
disability, and his representative's informal hearing 
presentation does not address the issue.  The Board therefore 
concludes that the issue of entitlement to an increased 
rating for tinea versicolor has been resolved and is no 
longer in appellate status.  The remaining issues on appeal 
were recertified to the Board in June 2004.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.  The Act and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to inform the 
claimant to submit any pertinent evidence in the claimant's 
possession.

In the October 2002 remand, the Board pointed out that 
additional service medical records might be available.  
Specifically, a January 1994 written statement from the 
veteran's then service representative indicated that the 
veteran had been informed that some of his service medical 
records were associated with his treatment records at the 
Dorn VA Medical Center (VAMC) in Columbia, South Carolina.  
The October 2002 remand directed the RO to inquire whether 
any service medical records were maintained at that facility.  
While the RO did in fact make an inquiry, there is no record 
of a response from the VAMC.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board also notes that in August 2000, the veteran 
designated The American Legion as his representative.  In 
August 2004, a claims representative with the South Carolina 
Office of Veterans Affairs submitted evidence in support of 
the appeal.  Clarification concerning whether this 
representative was acting on behalf of The American Legion is 
required.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should clarify the 
representation in this case. 

2.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003), 
to include notice that the veteran should 
submit any pertinent evidence in his 
possession.  

3.  The RO should take appropriate steps 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

4.  The RO should also contact the VAMC 
in Columbia, South Carolina to inquire 
whether any service medical records 
pertaining to the veteran's reserve 
service are maintained at that facility 
and, if so, should obtain such records 
and associate them with the claims 
folders.  The RO should indicate that a 
response is required, and should 
associated any response from the VAMC 
with the claims folder.

5.  Thereafter, the RO should review the 
claims files and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO should undertake any 
other development it determines to be 
indicated.  

6.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  By this remand the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




